

116 S740 IS: Alzheimer's Caregiver Support Act
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 740IN THE SENATE OF THE UNITED STATESMarch 12, 2019Ms. Klobuchar (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to authorize grants for training and support services for
			 families and caregivers of people living with Alzheimer's disease or a
			 related dementia.
	
 1.Short titleThis Act may be cited as the Alzheimer's Caregiver Support Act.
		2.Grants for training and support services for families and caregivers of people living with
 Alzheimer's disease or a related dementiaSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following:
			
				330N.Grants for training and support services for families and caregivers of people living with
			 Alzheimer's disease or a related dementia
 (a)DefinitionsIn this section: (1)Area agency on agingThe term area agency on aging has the meaning given the term in section 102 of the Older Americans Act of 1965.
 (2)Medically underserved communityThe term medically underserved community has the meaning given the term in section 799B. (b)GrantsThe Secretary may award grants to public or nonprofit private health care providers described in subsection (c) for the purpose of expanding training and support services for families and caregivers of people living with Alzheimer's disease or a related dementia if such health care providers—
 (1)meet the conditions for receiving grants under subsection (d); and (2)submit an application to the Secretary in such form, in such manner, and containing such agreements, assurances, and information as the Secretary may reasonably require.
 (c)Recipients of grantsThe public or nonprofit private health care providers described in this subsection shall include— (1)health care organizations;
 (2)community health centers; (3)nursing homes;
 (4)senior centers; (5)area agencies on aging;
 (6)community-based organizations;
 (7)organizations providing support services for families and caregivers of patients with younger-onset Alzheimer's disease or a related dementia; and
 (8)State, local, and tribal public health agencies and social service agencies.
 (d)Conditions for receiving grantsTo be eligible to receive a grant awarded under subsection (b), a public or nonprofit health care provider described in subsection (c) shall agree—
 (1)to employ a comprehensive approach to caring for patients with Alzheimer's disease or a related dementia that integrates treatment of such patients with training and support services for the families and caregivers of such patients;
 (2)in any program to be funded by a grant awarded under subsection (b), that services will be provided in the languages most appropriate for, and with consideration for the cultural backgrounds of, the individuals for whom the services are provided; and
 (3)to provide outreach activities to inform the public of the services of the program, and to provide information on Alzheimer's disease and related dementias to the public.
 (e)CoordinationThe Secretary shall coordinate with the Director of the Office on Women's Health and the Director of the Office of Minority Health in order to ensure that women, minorities, and patients who live in medically underserved communities are able to benefit from the training and support services funded through grants awarded under subsection (b).
					(f)Funding
 (1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be appropriate for each of fiscal years 2020 through 2024.
 (2)Allocation for medically underserved communitiesOf the amounts appropriated under paragraph (1) for a fiscal year, the Secretary shall make available not less than 10 percent for grants awarded under subsection (b) to public or nonprofit private health care providers that primarily serve medically underserved communities and meet the requirements under this section..